Citation Nr: 1309654	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to September 25, 2012.

2.  Entitlement to a higher rating for PTSD, rated 50 percent disabling from September 25, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Boise, Idaho, which granted service connection for PTSD and assigned an initial evaluation of 30 percent, effective from April 17, 2008.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held in June 2010.  The hearing transcript is of record.

In a January 2013 rating decision, the RO increased the disability evaluation to 50 percent, effective from September 25, 2012.  As a higher rating is available before and after September 25, 2012, and because the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

Since the grant of service connection, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, but no higher, for service-connected PTSD from April 17, 2008 to September 25, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  The criteria for a disability rating higher than 50 percent, from September 25, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this decision, the claim for a higher initial rating for PTSD arises from disagreement with the initial disability rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also, VA VCAA letters dated in May 2008 and January 2009.

Additionally, VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(c) (2012).  All available evidence pertaining to the Veteran's claim has been obtained.  Service treatment records and post-service medical records have been associated with the claims file.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  The Veteran also was provided with VA examinations in conjunction with his claim.  The Board finds that the VA examination reports are adequate for the purposes of deciding the claim on appeal because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The claim was remanded in August 2012 for additional treatment records and to provide the Veteran with a VA examination.  There has been substantial, if not full, compliance with the Board's remand directives.  Thus, the duties to notify and assist have been met. 

Finally, the Veteran was afforded a hearing before a VLJ in June 2010, during which he presented oral argument in support of his claim.  The Board is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ did not note the bases of the prior determination.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran volunteered his recent treatment history and symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

II. Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  Under DC 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

In statements submitted in May 2008, the Veteran's sister and friends noted that he has difficulty with impaired sleep due to nightmares and is sometimes difficult to be around due to his attitude.

VA treatment records dated from March 2009 to September 2012 reflect that the Veteran reported problems with nightmares and impaired sleep, flashbacks, anxiety and depression.  A December 2008 social worker's note shows the Veteran reported that he was socially isolative and had difficulty establishing close relationships.  However, he also reported that he had a sister and two close friends with whom he maintained contact.  There also were a couple of neighbors that visited him at home on occasion.  He also endorsed symptoms of anxiety and depression.  He stated that he was working as a long haul trucker.  Also of note is a June 2009 social work assessment that shows the Veteran attended a PTSD group session where he complained that he was experiencing increased PTSD symptoms i.e. nightmares, sleeplessness, social isolation and avoidance, a sense of survivor's guilt, anxiety and depression.  Following that session the Veteran decided that he would no longer attend the PTSD group therapy to avoid triggering traumatic memories.  

At a VA examination in September 2008, the Veteran reported having disturbed sleep due to insomnia and nightmares, anxiety around crowds and noise, and recurrent depression that was short of suicidal ideation.  He also reported that he tended to avoid close relationships.  He preferred to work in relative isolation as he was apprehensive and uncomfortable around crowds and noise.  He enjoyed solitary activities, but did have a couple of friends with whom he spent time.  Objectively, he was cleanly groomed, friendly and cooperative.  His speech was normal.  Insight was partial.  He largely maintained his composure, although with some difficulty.  He denied hallucinations, but occasionally heard someone call his name.  No ideas of reference or delusion were noted.  He could only recall one of three words during the recall evaluation.  The examiner's diagnosis was PTSD of moderate intensity.  The GAF was 50.  The examiner opined that the Veteran is not rendered unemployable due to his PTSD symptoms, but they certainly have an adverse effect on his quality of life and ability to form meaningful, lasting, interpersonal relationships.  They also limit his range of employment to positions not involving close interpersonal contacts and proximity with crowds.  His psychological prognosis was fair.

The Veteran testified at a hearing held in June 2010 before the undersigned.  During this hearing he testified that he currently is working on a farm.  Prior to working on the farm, he worked as a long-haul truck driver for 30 years.  He left that position because of road rage he encountered from other drivers.  He reported that he has sought out jobs where he is away from people and crowds.  The Veteran also testified that he has nightmares with night sweats and panic attacks usually two to three times a week.  Sometimes his nightmares affect his work the next day because his sleep was impaired.  He further reported that he has mood swings; he is depressed on a bad day but otherwise he is in a pretty good mood.  He noted that he sometimes gets confused with a long list of work assignments.  Finally, he indicated that he has two real good friends, but cannot seem to maintain romantic relationships. 

At a VA examination held in September 2012, the Veteran reported that he was single and had not had any romantic relationship last more than several months since his marriage.  He reported social isolation and that he had only one friend with whom he visits once or twice a month.  He remained in contact with his sister by telephone.  His hobbies included fishing, hunting, and target shooting.  Regarding his employment, the Veteran reported that he was currently working on a ranch and got along quite well with his employer.  The examiner noted that the Veteran's PTSD primarily affected his occupational functioning due to transient paranoia manifested by a feeling that he is being watched while working on remote parts of the ranch.  This in turn leads to reduced productivity.  He avoids types of employment requiring him to regularly interact with others.  He denies ever being fired or disciplined in the workplace.  The Veteran also denied any suicide attempts.

The VA examiner indicated that the Veteran's PTSD manifests with symptoms of anxiety, suspiciousness, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The pertinent diagnosis was PTSD, chronic, moderate to severe.  The GAF score was 49.  The examiner determined that the level of occupational and social impairment due to PTSD was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  The examiner further opined that his functioning in the workplace is moderately effected and he is not likely to be successful in a position which requires a high degree of social interaction with coworkers or customers.  However, his symptoms are not severe enough to preclude competitive full-time employment.

Based on a review of the evidence, the Board finds that since the grant of service connection, the Veteran's PTSD has manifested with symptoms that more closely approximate the criteria for a 50 percent rating.  Specifically, the clinical findings contained in the VA outpatient treatment records and examination reports, as well as the Veteran's competent and credible lay statements, reflect that the PTSD has primarily manifested with symptoms of impaired sleep due to nightmares, mild memory loss, panic attacks, anxiety, depression, and social isolation and avoidance - all of which have resulted in no more than a moderate degree of social and occupational impairment.  These PTSD symptoms are accounted for in the assignment of a disability rating of 50 percent, and are shown to have been present since the grant of service connection.

The Board has considered whether ratings higher than 50 percent are warranted for any period during this appeal, but finds that the evidence does not support the assignment of a higher rating of either 70 or 100 percent.  

While the VA examiners have indicated the Veteran has difficulty in establishing and maintaining effective social and work relationships due to his PTSD symptoms, there is no indication that he is incapable of either establishing or maintaining effective social or work relationships, or that he is totally impaired due to PTSD.  Rather, the evidence reflects that although he prefers to remain in relative isolation and has some difficulty with romantic relationships, he has maintained a good relationship with his sister and at least two friends.  He also reported in December 2008 that he has neighbors who visit his home on occasion.  Furthermore, during his September 2012 VA examination, he reported that he got along with his employer.  The VA examiner specifically opined that the Veteran's functioning in the workplace is only moderately effected by his PTSD, and his symptoms are not severe enough to preclude competitive full-time employment.   

The cumulative findings also do not reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood which would indicate disability of even greater severity.  No deficits with respect to judgment or thinking are shown by the evidence and the Veteran is able to perform his job.  There is no current evidence in the record to suggest that he has had any periods of violence (the record reflects that two years after he was discharged from service he had a violent episode, see January 2009 Social Work Initial Evaluation Report), disorientation, neglect of hygiene, inappropriate behavior, or gross impairment in his thinking or communication.  The Veteran does not contend otherwise.  Based on these findings, neither a 70 nor a 100 percent rating is warranted in this case.

Finally, the Board has considered the Veteran's GAF scores of 49 and 50, which were reported at the September 2008 and September 2012 VA examinations.  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  However, the Court has held that a GAF score is only one factor in determining a Veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  As discussed above, the Veteran's impairment is not severe.  He does not exhibit suicide ideation, obsessive rituals, illogical speech, impaired impulse control or total occupational and social impairment so as to substantiate the GAF scores of 49 and 50.  The Veteran's total disability picture shows no more than moderate impairment.  Thus, the Board is not inclined to grant a higher rating based solely on the GAF scores noted during the appeal.

For the foregoing reasons, the Board finds that the Veteran is entitled to an initial evaluation for his PTSD of 50 percent since the grant of service connection (i.e., since April 17, 2008).  In reaching this determination, the Board has considered the Veteran's assertions regarding his symptoms and has found those statements competent, credible and probative.  Based on the totality of the evidence, the Board finds that a 50 percent evaluation, but no higher, is warranted for the entire period of time that is covered by this claim.  At no point in time does the evidence show that the criteria for a higher rating than 50 percent are more nearly approximated.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107(b). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's PTSD, which throughout the appeal has been primarily productive of sleep disturbances, occasional depression, anxiety, and social detachment.  These manifestations are contemplated in the respective applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed.  As there is no evidence of unemployability in this case due to service-connected PTSD, the question of entitlement to TDIU is not raised.



      (CONTINUED ON THE NEXT PAGE)


ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 50 percent rating, but not higher, for PTSD is granted from April 17, 2008, to September 25, 2012.

From September 25, 2012, a rating in excess of 50 percent for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


